Citation Nr: 1241764	
Decision Date: 12/06/12    Archive Date: 12/13/12

DOCKET NO.  09-48 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a traumatic brain injury.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from December 1977 to January 1989.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In May 2010, a videoconference hearing was held before the undersigned Veterans Law Judge.  

In February 2011 and April 2012, the Board remanded the claim for additional development.  There was substantial compliance with the remand directives and the case has since returned to the Board.  

The Virtual VA eFolder has been reviewed.  


FINDING OF FACT

The more probative evidence is against finding that currently diagnosed obstructive sleep apnea is related to active military service or events therein, or proximately due to or permanently made worse by service-connected residuals of a traumatic brain injury.  


CONCLUSION OF LAW

Obstructive sleep apnea was not incurred in or aggravated during active military service and such disability is not secondary to or aggravated by service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  By correspondence dated in October 2007, March 2008, and May 2012, VA notified the Veteran of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The Veteran was notified how VA assigns disability ratings and effective dates.  The claim was most recently readjudicated in the September 2012 supplemental statement of the case.  

VA has also fulfilled its duty to assist.  The claims folder contains service treatment records and available VA records.  Records from the West Haven/New London VA Medical Center for the period from January 1989 to October 2007 were determined to be unavailable.  A formal finding regarding unavailability was completed in July 2012 and the Veteran has been notified as to the absence of these records.  In support of his claim, the Veteran has submitted various private medical records.  On numerous occasions throughout the appeal period, the Veteran has been asked to provide a copy of the 1990 sleep study or an authorization for release of this record.  To date, this has not been provided.  The Board notes that the duty to assist is not a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). The Veteran was provided a VA examination in April 2011, with addendum in July 2012.  The examination and addendum are considered adequate and additional examination or opinion is not needed at this time.  

At the hearing, the Veteran testified that VA doctors concurred with the private opinion that his sleep apnea possibly or could have been related to his brain injury.  Although requested, the Veteran did not specifically identify any of the VA physicians who provided such opinions.  Nonetheless, review of the Virtual VA eFolder shows that in July 2012, a VA physician noted that the Veteran's history of sleep apnea symptoms occurring after his brain injury suggests that sleep apnea may be due to his traumatic brain injury.  The physician documented the Veteran's concerns that his service connection claim was being questioned and indicated that if the rating board had questions, they could contact Dr. R., who was the sleep attending.  As discussed below, the July 2012 statement is considered speculative and based on a history that is not supported by the record (i.e., that sleep apnea was diagnosed as early as 1990 or 1993).  Thus, the Board declines to seek any further clarification of this statement or contact additional VA physicians, particularly in light of the extensive VA examination and addendum already of record.  See Savage v. Shinseki, 24 Vet. App. 259 (2011).  

The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  On review and under the circumstances of this case, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.  

Analysis

The Veteran contends that he is entitled to service connection for obstructive sleep apnea.  In his original claim, he reported sleep apnea beginning in 1990.  At the videoconference hearing, he testified that he was diagnosed with sleep apnea in 1990.  He reported that his wife during his first marriage complained that he snored a lot.  He argued that obstructive sleep apnea was secondary to service-connected residuals of traumatic brain injury.  He further testified that he did not have any symptoms until after his accident and he felt that sleep apnea was a late effect of traumatic brain injury worsened by the medications and weight gain.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish entitlement to service connection for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012).

Evidence of record shows a diagnosis of obstructive sleep apnea.  Thus, there is evidence of current disability.  The question though, is whether the sleep apnea is related to military service or service-connected disability.  

Service records do not document any complaints or treatment for obstructive sleep apnea.  On examination for enlistment in December 1977, the Veteran weighed 162 pounds.  A medical board report indicates that the Veteran was evaluated by neurology as an inpatient from January 22, 1988 to February 5, 1988 secondary to a motor vehicle accident on January 16, 1988.  The report discussed various neurologic and psychiatric testing.  Physical examination was within normal limits except for moderate speech dysfluency and upper and lower extremity weakness.  Diagnosis was post concussion syndrome with conversion features.  The Veteran was considered unfit for duty.  On separation examination in November 1988, he weighed 185 pounds.  At that time, he denied any trouble sleeping.  

Private medical records show the Veteran was seen on July 30, 2003 to follow up with his sleep study results.  The Veteran had been diagnosed with moderate amounts of sleep apnea according to a July 8 sleep study.  Impression was diagnosed apnea on sleep study, a moderate amount, with associated desaturations and severe apnea in his REM sleep.  

An April 2008 VA record notes the Veteran's report that his initial sleep study was performed in 1990 with a repeat study in 2000.  The Veteran reported that sleep study was performed multiple times during his military enlistment.  Subsequent VA records show follow-up treatment for sleep apnea and document the Veteran's reported history that he did not have symptoms until after his head injury and that the disability was initially diagnosed in 1990 or 1993.  

The Veteran underwent VA psychiatric and traumatic brain injury examinations in June 2009.  While the Veteran reported being diagnosed with sleep apnea, there is no suggestion that this is etiologically related to his traumatic brain injury.  

An April 2010 statement from Dr. P.L. indicates that the Veteran is followed for obstructive sleep apnea.  He was originally seen in July 2003 after a sleep study showed moderate obstructive sleep apnea syndrome.  According to the Veteran, he had a traumatic brain injury diagnosed in 1989.  Per the Veteran, he had no symptoms of a sleep disorder prior to this event and no witnessed snoring or apnea per his wife.  The physician stated that "[i]t was possible that the patient's Obstructive Sleep Apnea Syndrome was a late effect of his TBI.  It may have been worsened by weight gain or medications.  At his original visit it was noted that he was fairly sedentary with minimal exercise."  

The Veteran underwent a VA examination in April 2011.  The claims folder was reviewed.  The Veteran reported that he was injured when he was hit by a drunk driver in 1988.  The Veteran reported that prior to the injury he could fall asleep anywhere and he denied daytime drowsiness.  He reported that his sleep was broken up to due the rhythms of hospital care.  He reported that he never snored prior to the accident.  Following discharge he met his first wife who reported him snoring and tossing and turning.  He reported a sleep study in 1992 and that he was diagnosed with obstructive sleep apnea.  The examiner noted that there was no evidence of this testing in the claims file or any mention of it made at the time of the 2003 evaluation.  Following examination, diagnosis was traumatic brain injury, likely mild based on negative MRI of the head in 1988.  Current evidence of sleep apnea was likely unrelated to the traumatic brain injury.  The examiner noted that there was physical evidence of significantly narrowed airway, likely the Veteran's natural physiology since birth.  Increased weight gain (100 pounds) since service was also noted.  The examiner questioned the Veteran's report of significant head injury and was unable to reconcile his report with the medical board report.  She further stated:

[Veteran's] OSA is likely a separate condition due to his physiology/narrowed airway which has likely been present since birth.  It is likely that his ongoing memory issues as well as his sleep issues are related to his undertreated obstructive sleep apnea which is likely due to his narrowed airway and obesity, and is unrelated to his [service-connected traumatic brain injury] which was likely mild.  ...  There is no evidence to suggest that [Veteran's] current sleep apnea was due to or aggravated by his military service.  

In July 2012, the VA examiner again reviewed pertinent sections of the claims file and provided various opinions in response to questions posed by the Board.  First, the examiner stated that it was less likely that sleep apnea was caused by service, to include his traumatic brain injury and 25 pound weight gain.  She noted that there was no diagnosis of sleep apnea in service and no mention at discharge.  There was no current evidence to suggest that a 25 pound weight gain was the cause of his sleep apnea.  

Second, the examiner stated that there was no evidence to suggest that the obstructive sleep apnea was the result of the service-connected traumatic brain injury; and that it was less likely that it was aggravated by the in-service mild traumatic brain injury.  In making this determination, the examiner noted that the sleep apnea diagnosis was 2 years following service.  Additionally, the Veteran had multiple sleep studies, which all show obstructive sleep apnea.  This is more likely the result of narrowed airway and the significant amount of weight that the Veteran gained.  Given the mild brain injury and multiple normal examinations performed in 1988 at the time of the original head injury, it was less likely there was any central brain injury sufficient to cause centrally disturbed sleep.  

Finally, the examiner opined that there were no current medications used for treatment of the mild brain injury that could aggravate (permanently worsen) his sleep apnea.  

A July 2012 VA pulmonary note indicates that the Veteran was seen for follow up of his obstructive sleep apnea.  The physician noted that the initial test in 1993 showed sleep apnea and the Veteran stated his symptoms occurred after the traumatic brain injury which suggests the obstructive sleep apnea may be due to the brain injury.  The Veteran reported that Dr. R. discussed this with him at his initial visit in 2011.  

On review, service treatment records do not show any complaints or diagnosis of sleep apnea.  The Veteran has repeatedly asserted that he did not have any symptoms of sleep apnea until following his 1988 accident and resulting traumatic brain injury.  The Veteran and his spouse are both competent to report sleep apnea symptoms, such as snoring or difficulty with breathing or sleeping.  See Charles v. Principi, 16 Vet. App. 370 (2002) (appellant competent to testify regarding symptoms capable of lay observation).  

To the extent that the Veteran is reporting in-service onset and continuing symptoms, however, the Board does not find these reports supported by the overall evidence of record.  In reaching this conclusion, the Board has considered the decision in Buchanan v. Nicholson, 451 F.3d 1331 (2006), wherein the United States Court of Appeals for the Federal Circuit (Federal Circuit) determined that the Board had erred by finding that a claimant's report of in-service psychiatric symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time.

The Board believes that this case is clearly distinguishable as the Board is not relying solely upon a general absence of complaints during service.  That is, despite an extensive evaluation in conjunction with a medical board, there were no complaints or diagnosis of sleep apnea noted.  Additionally, the Veteran specifically denied any trouble sleeping on discharge examination in November 1988.  The Board also questions the Veteran's reports that he was diagnosed with sleep apnea in 1990.  The earliest documented sleep study contained in the claims folder is dated in 2003.  At that time, the examiner did not note any previous sleep studies or a prior history of diagnosed sleep apnea.  Subsequent CPAP/BIPAP Acclimation records document the nocturnal polysomnography (NPSG) date as July 8, 2003.  VA has specifically asked for the 1990 sleep study but it has not been submitted.  

As discussed above, the claims folder contains both positive and negative medical opinions.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The April 2010 private medical statement and the July 2012 pulmonary note arguably support the Veteran's claim.  These statements, however are considered speculative and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not," and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 (1992) ("may or may not" language by physician is too speculative).  Additionally, the statements appear to be based largely on the Veteran's reported history, which is not necessarily consistent with the documentation in the claims folder.  

The April 2011 VA examination and May 2012 addendum are clearly against the Veteran's claim.  The examiner reviewed the claims folder, addressed all applicable theories of entitlement, and provided detailed rationale in support of her statements.  Thus, the Board considers these reports highly probative.  

On review, the more probative evidence is against finding that the Veteran's obstructive sleep apnea is related to active military service or events therein, or proximately due to or aggravated by service-connected residuals of a traumatic brain injury, to include any medications used for treatment.  

The Board acknowledges the Veteran's sincere belief that his sleep apnea is related to service or to his traumatic brain injury.  As a lay person, however, he is not competent to provide an etiology opinion on a complex medical question.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected residuals of a traumatic brain injury, is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


